Case: 20-20115     Document: 00515812616          Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 7, 2021
                                   No. 20-20115                           Lyle W. Cayce
                                                                               Clerk

   Nicole Harrison; B. F., Nicole Harrison a/n/f of B.F.,

                                                            Plaintiffs—Appellants,

                                       versus

   Klein Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-2380


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Nicole Harrison appeals the summary judgment
   dismissing the failure to accommodate and hostile educational environment
   discrimination claims that she has asserted under Title II of the Americans
   with Disability Act (“ADA”), 42 U.S.C. § 12131, and Section 504 of the
   Rehabilitation Act, 29 U.S.C. § 794, on behalf of her minor child, B.F.,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20115     Document: 00515812616           Page: 2   Date Filed: 04/07/2021




                                    No. 20-20115


   against Defendant–Appellee Klein Independent School District (KISD). We
   have carefully reviewed the parties’ submission to this court and, in February
   2021, heard oral argument by counsel. Finding no error in the district court’s
   determination that sufficient evidence of the requisite “deliberate
   indifference” is lacking, we AFFIRM.
                                         I.
          Plaintiff-Appellant Nicole Harrison is the mother of B.F., a minor
   child with multiple physical and cognitive disabilities, including
   communication problems, problems with walking and balance, and an
   inability to handle his own toileting. During the relevant time period (the
   2016–2017, 2017–2018, and 2018–2019 school years), B.F. attended two
   KISD elementary schools as a special education student. He changed schools
   between the 2017–2018 and 2018–2019 school years. Born in May 2008, B.F.
   was 8 years old during the 2016–2017 school year, but functioned at a much
   younger age level.
          On July 11, 2018, Harrison filed suit, asserting disability
   discrimination claims against KISD and certain school personnel. In
   December 2019, all of Harrison’s claims except those asserted against KISD,
   pursuant to the ADA and Rehabilitation Act, were settled. With those
   claims, Harrison asserts that KISD discriminated against B.F. based on his
   disabilities, and failed to reasonably accommodate those disabilities, in
   violation of the ADA and the Rehabilitation Act. Additionally, contending
   that B.F. suffered abuse from and harassment by school staff members,
   Harrison also alleges that KISD failed to provide a non-hostile educational
   environment for B.F., in violation of the Rehabilitation Act.
          On January 26, 2020, after hearing oral argument, the district court
   orally granted KISD’s motion for summary judgment and dismissed
   Harrison’s claims with prejudice. As set forth in the hearing transcript, the




                                         2
Case: 20-20115      Document: 00515812616           Page: 3   Date Filed: 04/07/2021




                                     No. 20-20115


   district court reasoned that Harrison’s summary judgment evidence failed to
   establish the existence of a genuine factual dispute regarding whether KISD
   had acted with deliberate indifference relative to B.F.’s rights under the ADA
   and the Rehabilitation Act. This appeal followed.
                                         II.
          Summary judgments are reviewed de novo, “‘applying the same
   standard that the district court applied.’” Aggreko, L.L.C. v. Chartis Specialty
   Ins. Co., 942 F.3d 682, 687 (5th Cir. 2019) (quoting Smith v. Reg’l Transit
   Auth., 827 F.3d 412, 417 (5th Cir. 2016)). Summary judgment is appropriate
   where there is “no genuine dispute as to any material fact” and “the movant
   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. Material
   facts are those that “might affect the outcome of the suit under the governing
   law.” Leasehold Expense Recovery, Inc. v. Mothers Work, Inc., 331 F.3d 452, 456
   (5th Cir. 2003) (internal quotation marks and citation omitted). “A genuine
   [dispute] of material fact exists when the evidence is such that a reasonable
   jury could return a verdict for the non-moving party.” Austin v. Kroger Tex.,
   L.P., 864 F.3d 326, 328 (5th Cir. 2017). All facts and reasonable inferences
   are construed in favor of the nonmovant, and the court should not weigh
   evidence or make credibility findings. Deville v. Marcantel, 567 F.3d 156, 163–
   64 (5th Cir. 2009). The resolution of a genuine dispute of material fact “is
   the exclusive province of the trier of fact and may not be decided at the
   summary judgment stage.” Ramirez v. Landry’s Seafood Inn & Oyster Bar,
   280 F.3d 576, 578 n.3 (5th Cir. 2002). “We may affirm the district court's
   grant of summary judgment on any ground supported by the record and
   presented to the district court.” Amerisure Mut. Ins. Co. v. Arch Specialty Ins.
   Co., 784 F.3d 270, 273 (5th Cir. 2015).




                                          3
Case: 20-20115        Document: 00515812616              Page: 4       Date Filed: 04/07/2021




                                          No. 20-20115


                                               III.
           As set forth above, Harrison alleges that B.F., while a student at two
   KISD elementary schools, was a victim of discrimination based upon
   disability, as contemplated by the Americans with Disabilities Act, 42 U.S.C.
   § 12131, et seq. (“ADA”) and Section 504 of the Rehabilitation Act of 1973,
   29 U.S.C. § 794 (“Rehabilitation Act”). 1 “The ADA is a federal anti-
   discrimination statute designed ‘[t]o provide a clear and comprehensive
   national mandate for the elimination of discrimination against individuals
   with disabilities.’” Delano-Pyle v. Victoria Cnty., Texas, 302 F.3d 567, 574 (5th
   Cir. 2002) (quoting Rizzo v. Children’s World Learning Ctrs., Inc., 173 F.3d
   254, 261 (5th Cir. 1999)). “The [Rehabilitation Act] was enacted ‘to ensure
   that handicapped individuals are not denied jobs or other benefits because of
   prejudiced attitudes or ignorance of others.’” Id. (quoting Brennan v.
   Stewart, 834 F.2d 1248, 1259 (5th Cir. 1988)).
           Title II of the ADA provides: “No qualified individual with a disability
   shall, by reason of such disability, be excluded from participation in or be
   denied the benefits of the services, programs, or activities of a public entity,
   or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.


           1
              Harrison did not assert a claim under the Individuals with Disabilities Education
   Act (“IDEA”), 20 U.S.C. § 1400, et seq., in this action. “The IDEA offers federal funds to
   States in exchange for a commitment: to furnish a ‘free appropriate public education’—
   more concisely known as a FAPE—to all children with certain physical or intellectual
   disabilities.” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 748 (2017); Doe v. Dallas Indep.
   Sch. Dist., 941 F.3d 224, 227 (5th Cir. 2019) (“‘FAPE’ is a statutory term of art . . .
   generally centered on a disabled student’s access to adequate education at school.”). The
   IDEA requires exhaustion of certain administrative procedures for lawsuits seeking relief
   for a state’s denial of a free appropriate public educations. Id. at 748–750, 752–758; 20
   U.S.C. § 1415 (l); see also Doe, 941 F.3d at 227 (§ 1415(l)’s exhaustion requirement applies
   where the “‘gravamen of a complaint’ is based on “the denial of an appropriate
   education”). Because Harrison has not sought relief under the IDEA, we do not address
   the possible merit of a FAPE claim based on the instant record.




                                                4
Case: 20-20115           Document: 00515812616               Page: 5       Date Filed: 04/07/2021




                                             No. 20-20115


   Section 504 of the Rehabilitation Act provides: “No otherwise qualified
   individual with a disability in the United States . . . shall, solely by reason of
   her or his disability, be excluded from the participation in, be denied the
   benefits of, or be subjected to discrimination under any program or activity
   receiving Federal financial assistance . . . .” 29 U.S.C. § 794(a). Except for
   causation, Rehabilitation Act claims are analyzed under the same standard
   applicable to ADA claims. See, e.g., Wilson v. City of Southlake, 936 F.3d 326,
   330 (5th Cir. 2019); D.A., ex rel. Latasha A. v. Houston Indep. Sch. Dist., 629
   F.3d 450, 453–54 (5th Cir. 2010). 2
           Harrison asserts two types of disability discrimination claims against
   KISD. First, Harrison contends that KISD discriminated against B.F., in
   violation of both the ADA and the Rehabilitation Act, by failing to reasonably
   accommodate his multiple disabilities. Second, Harrison maintains that
   abuse and harassment by school staff members subjected B.F. to a hostile
   educational environment in violation of the Rehabilitation Act. 3
           In support of these claims (as amended in May 2019), Harrison points
   to three instances—on March 22, 2017, April 26, 2017, and December 12,
   2018—for which classroom video shows a school staff member intentionally
   causing B.F. to suffer physical injury or contact, as well as multiple occasions,
   in September 2017, in which B.F.’s school bus driver yelled and screamed at
   B.F. whilst on the bus. She also references various scratches, bumps, and
   bruises that B.F. received during the course of these school years.



           2
             The causation standard under Section 504 is “solely by reason” of disability,
   “whereas the ADA applies even if discrimination is not ‘the sole reason’ for the challenged
   action.” C.L. v. Leander Indep. Sch. Dist., 2013 WL 3822100, at *2 (W. D. Tex. July 23,
   2013) (citing Bennett-Nelson v. La. Bd. of Regents, 431 F.3d 448, 454 (5th Cir. 2005)). This
   distinction, however, is not pertinent to this particular appeal.
           3
               Harrison also refers to this claim as a “failure to protect” claim.




                                                   5
Case: 20-20115      Document: 00515812616            Page: 6   Date Filed: 04/07/2021




                                      No. 20-20115


   Additionally, alleging that B.F. came home with a urine-soaked diaper at least
   once a week during the 2016–2017 school year, Harrison argues that school
   staff did not adequately assist B.F. with toileting and/or provide necessary
   diaper changes during that time.
          In short, Harrison contends KISD inadequately staffed B.F.’s care.
   More specifically, Harrison maintains that KISD failed to utilize the number
   of competent staff members necessary to protect B.F. from injury at school,
   particularly including incidents of abuse by school staff, and to provide
   necessary supervision, care, and assistance with ambulation, toileting, and
   hygiene, including diaper changes.
          Both the ADA and the Rehabilitation Act require Harrison to establish
   that: (1) B.F. is a qualified individual with a disability within the meaning of
   Section 504 of the Rehabilitation Act or the ADA; (2) B.F. was excluded from
   participation in, or was denied benefits of, services, programs, or activities
   for which the school district is responsible; (3) B.F.’s exclusion, denial of
   benefits, or discrimination was by reason of his disability; and (4) the
   exclusion, denial of benefits, or discrimination was intentional. Melton v.
   Dallas Area Rapid Transit, 391 F.3d 669, 671–72 (5th Cir. 2004); Delano-Pyle,
   302 F.3d at 574. For a claim asserting a school district’s failure to make
   reasonable accommodations for disability, Harrison must show that (1)
   B.F.’s disability and limitations were known by the school district; (2) the
   school district failed to make reasonable accommodations for the known
   limitations; and (3) the failure was intentional. See, e.g., Neely v. PSEG Texas,
   Ltd. P’ship, 735 F.2d 242, 247 (5th Cir. 2013); D.A., ex rel. Latasha A., 629
   F.3d at 455 (cause of action stated when school district has refused to provide
   reasonable accommodations); Marvin H. v. Austin Indep. Sch. Dist., 714 F.2d
   1348, 1356 (5th Cir. 1983). A mere disagreement with the correctness of
   educational services provided, however, does not state a discrimination




                                           6
Case: 20-20115         Document: 00515812616               Page: 7       Date Filed: 04/07/2021




                                           No. 20-20115


   claim. D.A., ex rel. Latasha A., 629 F.3d at 455 (citing Marvin H., 714 F.2d at
   1356).
            The parties agree that B.F. is a “qualified person with a disability”
   and that the “intentional” element of Harrison’s claims may be satisfied by
   evidence establishing “deliberate indifference.” 4 To establish deliberate
   indifference in the context of reasonable accommodations for disability,
   Harrison had to put forth sufficient evidence that (1) an appropriate person;
   (2) had actual notice of B.F.’s disability and the necessity of a reasonable
   accommodation; and (3) responded with deliberate indifference. To be an
   appropriate person, one must, “at a minimum, [have] authority to institute
   corrective measures on the district’s behalf.” Gebser v. Lago Vista Indep. Sch.
   Dist., 524 U.S. 274, 291 (1998). 5 For purposes of this matter, the parties
   agree that principals and assistant principals are appropriate persons.
            Citing Estate of Lance v. Lewisville Indep. Sch. Dist., 743 F.3d 982, 992,
   994, 1000–01 (5th Cir. 2014), Harrison also purports to allege a separate
   disability discrimination claim, pursuant to the Rehabilitation Act,
   predicated on contentions that KISD failed to provide a non-hostile
   educational environment to B.F. Harrison outlines the following elements



            4
              The parties agree that the deliberate indifference standard applies. KISD’s brief
   does note the statement from our opinion in Delano-Pyle that “[t]here is no deliberate
   indifference standard applicable to public entities for purposes of the ADA or the RA,” but
   suggests we should disregard it as inconsistent with prior United States Supreme Court
   precedent. See Delano-Pyle v. Victoria Cnty., Tex., 302 F.3d 567, 575 (5th Cir. 2002); see
   also PlainsCapital Bank v. Keller Indep. Sch. Dist., 746 F. App’x 355, 361 (5th Cir. 2018) (per
   curiam) (discussing this issue). Given the parties’ agreement—and also given our
   conclusion that the deliberate indifference standard was not met here—we need not
   address the import of our statement in Delano-Pyle in this appeal.
            5
              Although Gebser address a claim brought under Title IX based on a teacher’s
   sexual harassment of a student, it is not apparent that a different rule (regarding this
   particular issue) would apply in this context.




                                                 7
Case: 20-20115      Document: 00515812616          Page: 8   Date Filed: 04/07/2021




                                    No. 20-20115


   for this claim: (1) B.F. must be shown to have been a victim of a hostile
   educational environment because of his disability; (2) the hostile conduct
   must be severe and pervasive; (3) KISD must have been on notice of and
   deliberately indifferent to the hostile environment; and (4) B.F. must have
   experienced a deprivation of educational opportunities because of it.
   Regarding the last element, Harrison points to B.F. having experienced
   verbal and physical abuse at two different schools and on a school bus,
   missing class on a number of occasions in order to seek medical care for
   injuries suffered at school, and having been traumatized by hostile
   environment experiences.
          In response, KISD questions whether the Fifth Circuit recognizes a
   hostile educational environment claim premised upon student harassment by
   school employees. Assuming that such a claim is legally viable, KISD
   maintains that the evidence establishes that it is entitled to summary
   judgment. In support of this position, KISD argues that B.F. offers only
   conclusory assertions, unsupported by evidence or law, to support his
   contention that the alleged discriminatory treatment was severe and
   pervasive. KISD contends that B.F.’s failure in this regard forfeits his claim,
   citing Wise v. Wilkie, 955 F.3d 430, 438 n.28 (5th Cir. 2020) (failure to
   properly brief issue constitutes forfeiture). Moreover, KISD adds, the
   evidence conclusively establishes that KISD was not deliberately indifferent
   towards B.F., which is dispositive of B.F.’s claim.
          As stated above, the parties agree that deliberate indifference is an
   essential element for each of Harrison’s claims against KISD. Deliberate
   indifference is a “high bar.” Sanches v. Carrollton-Farmers Branch Indep. Sch.
   Dist., 647 F.3d 156, 167 (5th Cir. 2011). “Because deliberate indifference is a
   lesser form of intent rather than a heightened degree of negligence, neither
   negligent nor merely unreasonable responses are enough.” I.F. v. Lewisville
   Indep. Sch. Dist., 915 F.3d 360, 369 (5th Cir. 2019) (internal quotations and



                                         8
Case: 20-20115      Document: 00515812616           Page: 9   Date Filed: 04/07/2021




                                     No. 20-20115


   citations omitted). Rather, to clear that “high bar,” a response must be
   “clearly unreasonable in light of the known circumstances.” Davis v. Monroe
   Cnty. Bd. of Educ., 526 U.S. 629, 648 (1999); Sanches, 647 F.3d at 167.
   Bypassing the questions of “notice” and “appropriate person” status, the
   district court dismissed Harrison’s claims based on its determination that
   sufficient Rule 56 evidence of KISD’s deliberate indifference to B.F.’s health
   and safety needs had not been provided. We find no error in the district
   court’s determination.
          As revealed by the parties’ briefs and pertinent portions of the record,
   B.F.’s experiences are unquestionably heartbreaking. While the obstacles
   and struggles that B.F. and his parents encounter each and every day, as a
   result of B.F.’s disabilities, unquestionably are substantial and difficult—and
   abuse by teachers and caregivers is absolutely intolerable and tragic—such
   wrongdoing does not automatically render the school district liable under the
   ADA or the Rehabilitation Act for faculty wrongdoing. And, certainly,
   reasonable minds may question whether KISD could have and should have
   done more to monitor, protect, and assist B.F. while he was at school.
   Importantly, however, neither of those standards is determinative of the
   appeal before the court.      Rather, as the parties have recognized, for
   Harrison’s claims to have survived summary judgment, the record must
   support a reasonable inference that KISD acted with “deliberate
   indifference” to B.F.’s rights.
          As recounted in KISD’s brief, the record reflects that, upon becoming
   aware of the incidents involving Developmental Aide Hernandez, Teacher
   Gay, and the verbally abusive school bus driver, both school principals
   promptly undertook thorough investigations and notified other pertinent
   KISD personnel. As a result, Hernandez and Gay were immediately removed
   from the classroom, their employment ended, and both Child Protective




                                          9
Case: 20-20115     Document: 00515812616            Page: 10   Date Filed: 04/07/2021




                                     No. 20-20115


   Services and the KISD police department were notified. Also, the bus driver
   was immediately reassigned from B.F.’s route.
          Harrison was promptly apprised of KISD’s resolution of each of these
   incidents and, significantly, identifies nothing more that KISD should have
   done in response to these actions. Nor, moreover, is there any indication in
   the record that either school principal was aware that Hernandez or Gay had
   previously hit, injured, or otherwise mistreated a student, or that pertinent
   KISD personnel eschewed appropriate supervision and oversight of the
   district’s special education programs, instructors, and students.
          While it is logically conceivable that KISD’s provision of
   supplemental staff for B.F. would have prevented Hernandez’s and/or Gay’s
   abuse, as well as B.F.’s urine-soaked diapers and various falls, bumps,
   bruises, and scratches, the record does not contain sufficient Rule 56
   evidence validating that theory. And, on appeal, neither mere logical
   possibility nor after-the-fact conjecture is an acceptable substitute for the
   requisite record evidence. Most importantly, however, even if the panel
   assumes that Harrison is correct about the efficacy of supplemental staff, the
   record likewise lacks sufficient summary judgment evidence demonstrating
   KISD’s requisite deliberate indifference, i.e., that pertinent KISD personnel
   had the necessary advance notice of a need for additional and/or more
   competent staff but nevertheless made a “clearly unreasonable” decision to
   do nothing.
          Harrison’s arguments to the contrary are unavailing. For instance, on
   the subject of B.F.’s weekly urine-soaked diapers, the record also reflects that
   B.F. was able to make the sign for “potty,” use the toilet with assistance, let
   school staff know when he is wet, and go to the changing table independently
   or when asked. In any event, Harrison had no complaints regarding B.F.’s
   diapers for the 2017–2018 and 2018–2019 school years. Rather, her




                                         10
Case: 20-20115     Document: 00515812616            Page: 11   Date Filed: 04/07/2021




                                     No. 20-20115


   complaints are directed only to the 2016–2017 school year in which B.F.
   attended Bernshausen Elementary. During that time, Harrison maintains
   that she would make a note in B.F.’s daily folder whenever he came home
   with a urine-soaked diaper in order to apprise school personnel. The record,
   however, seemingly contains neither the folder nor an explanation for its
   omission.
          Harrison also states that she spoke with the assistant principal
   regarding the matter, who said that he would “look into it,” and then she
   “went to the principal,” who communicated that, upon inquiry, the principal
   was told that B.F.’s diaper was being changed. No dates or other concrete
   information, however, are provided relative to these exchanges. Nor does
   the record reflect any additional communication or continued follow-up by
   Harrison regarding this (unquestionably important) matter with KISD
   personnel, including the school nurse, or the KISD Director of Special
   Education. Indeed, when the ARD Committee, including Harrison,
   convened, in December 2016, to revise B.F.’s “Annual ARD,” Harrison
   agreed to the proposed [IEP] plan. Furthermore, the notes from the meeting
   do not reflect any voiced concerns or requests for change relative to B.F.’s
   toileting needs. Notably, the same is true of the “Conference Record” log
   that B.F.’s teacher maintained of written and telephone communications
   with B.F.’s parents during the 2016–2017 school year.
          Similarly, on the topic of additional staff supervision for B.F.,
   Harrison’s brief maintains that “she complained to the School Principal and
   Vice-Principal about her concerns B.F. was not safe and no one responded.”
   To support this assertion, page 593 of the record is cited. That page, an
   excerpt from Harrison’s deposition transcript, discusses B.F.’s urine-soaked
   diapers. It reflects no communication with the school principal regarding
   safety. Harrison’s brief also states that she also “specifically asked for a one-
   to-one aide but that request was never addressed.” Page 591 of the record is



                                          11
Case: 20-20115      Document: 00515812616            Page: 12   Date Filed: 04/07/2021




                                      No. 20-20115


   cited for this assertion. That page is an excerpt from Harrison’s deposition
   transcript. Although a request for a “one-to-one aide” that was never granted
   is mentioned in the deposition transcript, that is the extent of the information
   provided. No record evidence indicates to whom this request was made,
   when it was made, what reason for the request was provided, and what
   reason, if any, was given for its denial.
          Harrison also represents that, in spring 2017, B.F.’s father
   “complained [B.F.] was not being supervised by enough staff to benefit from
   all the educational services he was otherwise due.” Pages 686 and 687 of the
   record are cited for this assertion. Those pages, which are part of Teacher
   Mosbeck’s 2016–2017 “Conference Record,” however, simply reflect that
   B.F.’s father asked B.F.’s teacher whether a lack of supervision prevented
   B.F.’s participation in certain school activities, and received a negative
   response. They hardly reflect that pertinent KISD personnel received a
   complaint of inadequate staffing from a parent and simply ignored it.
          Finally, Harrison’s submission includes no citation to expert
   testimony, or other generally accepted authoritative source(s), directly
   addressing staffing requirements for the proper supervision, care, and
   instruction of B.F., and his classmates, whilst in an educational setting. In
   the absence of such materials, we, and ultimately a jury, are essentially asked
   to speculate regarding staffing needs—both in terms of number and
   qualifications—for B.F. and/or his classroom. Such guesswork is hardly
   appropriate given the nature and extent of B.F.’s disabilities and the lack of
   knowledge that the average layperson has regarding his particular needs and
   the proper functioning of special education programs.




                                           12
Case: 20-20115      Document: 00515812616             Page: 13     Date Filed: 04/07/2021




                                       No. 20-20115


                                            IV.
           Plaintiff–Appellant Harrison has not shown that the record contains
   the evidence necessary to support a finding of deliberate indifference. 6
   Accordingly, we AFFIRM the district court’s summary judgment
   dismissing Harrison’s claims with prejudice.




          6
            Because we find the deliberate indifference element unmet here, we need not
   determine whether our precedent supports a hostile educational environment claim under
   the ADA or Rehabilitation Act.




                                            13